SACK, Judge.
Appellant was convicted of a crime by the Circuit Court of Lake County. Thereafter, while serving his sentence at Raiford, he filed a petition for writ of habeas corpus in the Circuit Court for Bradford County. This petition was denied, without prejudice, however, to the filing of a motion under Criminal Procedure Rule Number 1, F.S.A. ch. 924 Appendix in the sentencing court, and this appeal follows.
We would have no hesitancy in affirming the correctness of the lower court’s order, but the appellant asserts in his reply brief that he did file a Rule 1 motion with the sentencing court, and that this motion was denied, and he points to several statements in his petition for the writ of habeas corpus which so indicate. If this be true, then his remedy would have been by appeal from the denial of the Rule 1 motion to the Second District Court of Appeal, if timely made, since habeas corpus is not a substitute for an appeal from a Rule 1 denial.
We make this observation so that neither the appellant nor the sentencing court may deem that our affirmance implies that appellant may file another Rule 1 motion, if, in fact, a previous one was denied.
Affirmed.
WIGGINTON, Acting C. J., and CARROLL, DONALD K., J., concur.